                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION, CANTON

----------------------------------------------------------x
In re:                                                    :   Case No. 21-6
                                                          :
HERITAGE CHRISTIAN SCHOOLS                                :   Chapter 11
OF OHIO, INC.                                             :
                                                          :   Judge Russ Kendig
   an Ohio corporation,                                   :
                                                          :
                  Debtor and                              :
                  Debtor-in-Possession.                   :
                                                          :
(Employer Tax I.D. No. XX-XXXXXXX)                        :
----------------------------------------------------------x

          MEMORANDUM IN SUPPORT OF DEBTOR’S MOTION FOR ORDER
          AUTHORIZING INTERIM AND FINAL USE OF CASH COLLATERAL

I. INTRODUCTION

         On February 2, 2021, (the “Petition Date”), the Debtor commenced its reorganization

case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The

Debtor is continuing in possession of its property and is operating and managing its business, as

a debtor in possession, pursuant to sections 1107 and 1108 of the Bankruptcy Code.

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Debtor’s chapter 11 case

and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409 and Local Bankruptcy Rules.




 21-60124-rk        Doc 12       FILED 02/02/21          ENTERED 02/02/21 10:47:37   Page 1 of 7
       The Debtor entered into several credit agreements with its primary prepetition lender,

Huntington National Bank, successor to Unizan, (“HNB”). The Debtor executed promissory

notes, security agreements, and mortgages with HNB on or about July 1, 2002, and September

15, 2014 as those documents may have been modified or amended from time to time, under

which the Debtor borrowed approximately $550,000 from HNB. HNB’s promissory notes,

mortgages, and assignments are attached to the Motion as Exhibits A (the “HNB Notes”), B (the

“HNB UCCs”), and C (the “Mortgages”).

       To secure its prepetition obligations to HNB, the Debtor granted to HNB a security

interest in the Debtor’s property (the “Collateral”) including:

       a.      accounts receivable, inventory, work in progress, and raw materials;

       b.      furniture, fixtures, and equipment;

       c.      the Debtor’s remaining tangible and intangible property; and

       d.      the Debtor’s real property located at 2107 6th St., S.W., Canton, Ohio 44706.

HNB held the first priority security interest in the above listed collateral.

       On or about November 14, 2019, HNB sold or assigned the HNB Notes and Mortgages to

Private Capital Lending. See Exhibits A and C attached to the Motion. Subsequently, Private

Capital Lending assigned the HNB Notes and Mortgages to Heritage Canton, LLC in their

entirety. The HNB UCCs appear to have been assigned to Quest Solutions, Inc. (“Quest”), see

Exhibit B attached to the Motion, but Quest does not appear to have been assigned any of the

debt evidenced by the HNB Notes.

       Although Quest has a security interest in the Debtor’s cash collateral through the HNB

UCCS, it was not assigned the HNB Notes and consequently, there is no debt held by Quest

secured by the HNB UCCs. Accordingly, Quest has no claim for adequate protection arising



                                                   2



 21-60124-rk      Doc 12     FILED 02/02/21        ENTERED 02/02/21 10:47:37          Page 2 of 7
from the Debtor’s use of cash collateral, but, out of an abundance of caution, the Debtor filed its

Motion for authority to use cash that may be Quest’s cash collateral.

II.     LAW AND ARGUMENT

       1. Introduction

        Section 363 of the Bankruptcy Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy Code”)

and Rule 4001(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

authorizes the Court to enter interim and final orders authorizing the debtor to use cash collateral

(as that term is defined in section 363(a) of the Bankruptcy Code).

       Assuming without conceding that Quest has an interest in the Debtor’s cash, Section

363(c)(2) provides that the Debtor may use the Quest’s cash collateral with its agreement or

upon proof of adequate protection, as that phrase is defined in section 361 of the Bankruptcy

Code, to Quest. Section 363(c)(2) states in pertinent part that:

                         The Trustee may not use, sell, or lease cash collateral under
                         paragraph (1) of this subsection unless


                         (A) each entity that has an interest in such cash
                         collateral consents; or

                         (B) the court, after notice and hearing,
                         authorizes such use, sale, or lease in accordance
                         with the provisions of this section.

       In this case, the Debtor may use Quest’s cash collateral because either: (i) it has no

interest deserving of adequate protection because it holds no debt against the Debtor; or (ii)

adequate protection is provided to Quest as described below.




                                                   3



 21-60124-rk     Doc 12       FILED 02/02/21       ENTERED 02/02/21 10:47:37             Page 3 of 7
       2.      Adequate Protection

       Section 361 of the Bankruptcy Code provides that adequate protection may be provided

by a cash payment or periodic cash payments, “an additional or replacement lien”, or relief

constituting the “indubitable equivalent” of the creditor’s interest. The concept and purpose of

“adequate protection is to insure that the secured creditor receives the value for which he

bargained.’” Martin v. United States of America, et al. (In re Martin), 761 F.2d 472, 474 (8d’

Cir 1985) (citations omitted).

               One method of providing adequate protection is a replacement lien on what has

been described as “soft collateral”. See, In re Dynaco Corporation, 162 B.R. 389, 394 (Bankr. D.

N.H. 1993). Soft collateral was described by the Dynaco court as raw materials, work-in-process,

inventory, and accounts receivable. Id. at fn. 3. In Dynaco the court analyzed a floating or

replacement lien on soft collateral over a period long enough to evaluate the question of whether

the secured creditor is, or is not, being exposed to a substantial danger of a permanent decline in

the level of the soft collateral supporting “its floating lien.” Dynaco at 394. Furthermore, when

this issue is raised early in a reorganization, the debtor will be permitted to continue in business

if the debtor makes a “solid” evidentiary showing to support its projections. Id. In short, to

determine the adequacy of an equity cushion, the stability of the collateral, the likelihood of

reorganization, and the credibility of the Debtor’s proposal for furnishing adequate protection

must be examined.

       For example, in Mbank Dallas, N.A. v. O’Connor (In re Connor), 809 F.2d 1393 (10th”

Cir. 1987), the court authorized the debtor to use $721,000 of cash collateral to drill three new

gas wells that were expected to produce revenues with present value of $3,674,000. Finding that

the secured creditor was adequately protected by the debtor’s excellent prospects of success and



                                                 4



 21-60124-rk     Doc 12     FILED 02/02/21       ENTERED 02/02/21 10:47:37           Page 4 of 7
the potential value of the new revenues, despite the inherent risk of drilling dry holes, the court

held that “[i]n order to encourage the Debtor’s efforts in the formative period prior to the

proposal of a reorganization, the court must be flexible in applying the adequate protection

standard. “ Id. at 1398 (citations omitted). See also, In re 495 Central Park Avenue Corp., 136

B.R. 626 (Bankr. S.D.N.Y. 1992) (projected property improvements constituted adequate

protection when rental income from lease conditioned on improvements would increase value of

real estate by at least $800,000); In re Sheehan, 38 B.R. 859 (Bankr. D.S.D. 1984) (court allowed

cash collateral to be used in exchange for replacement lien on crops to be grown with the cash,

relying on evidence that debtor’s prospects for a profitable crop were good). In this case, If

Quest is entitled to adequate protection for its interest in the Debtor’s cash, the Debtor will

provide adequate protection to the Quest through a replacement lien on the Debtor’s post-petition

tuition receipts.

          3.        Adequate Protection Provided by the Debtor to Quest

        If Quest is entitled to adequate protection, the Debtor will proposed a replacement lien on

post-petition tuition receipts. Permitting the Debtor to utilize cash collateral will have the dual

effect of enhancing Quest’s protection serving a necessary role in the Debtor’s reorganization

efforts. As the Debtor’s Interim Budget demonstrates, the Debtor’s continued operations will

generate new accounts receivables and cash will enhance Quest’s position, and moreover, will

allow the Debtor to reorganize and restructure its finances. Cash and accounts receivable will

increase at a rate greater than the Debtor’s use of cash collateral during the period the Debtor

continues to operate its business. Absent use of cash collateral, the Debtor would be forced to

cease operations and liquidate its assets thereby reducing the value to be available for the benefit




                                                 5



 21-60124-rk        Doc 12    FILED 02/02/21     ENTERED 02/02/21 10:47:37           Page 5 of 7
of the Debtor’s creditors. The law fully contemplates this flexible position in evaluating the

Debtor’s ability to provide adequate protection.

       4.      The Commercial Reasonableness Standard

       In terms of valuing Quest’s collateral, the Debtor’s property may be valued using a

“going concern” approach as opposed to a liquidation model. Many courts, in valuing collateral

pursuant to section 506(a) of the Bankruptcy Code, have applied the “commercial

reasonableness” standard enunciated in In re American Kitchen Foods. Inc., 2 B.C. D. 715

(Bankr. D. Me. 1976):

                                Where collateral is used or produced . . . by
                        a going business which offers reasonable prospects
                        that it can continue, the value of the collateral is
                        equitable with the net recovery realizable from its
                        disposition as near as may be in the ordinary course
                        of the business.

                                Consistency    in    collateral   valuation
                        obviously does not mean that collateral will be
                        assigned the same value throughout the proceedings
                        as at their commencement, but merely that the most
                        commercially reasonable disposition practicable in
                        the circumstances should be the standard
                        universally applicable in all cases and at every
                        phase of each case.

Id. At 721-22. See, e.g., Sutton v. Bank One, Texas, N.A. (In re Sutton), 904 F.2d 327, 329-30

(5th Cir. 1990) (going concern value); Chrysler Credit Corp. v. Ruggiere (In re George Ruggiere

Chrysler-Plymouth, Inc.), 727 F.2d 1017, 1020 (11th Cir. 1984) (value for purposes of adequate

protection was determined to be the wholesale value because that was the “amount which the

creditor would receive by its customary or commercially reasonable means of disposition”); In re

Beker Industries Corp., 58 B.R. 725, 737-38 (“the appropriate method of valuation . . . is going

concern or fair market value”); In re Phoenix Steel Corp., 39 B.R. 218, 224-25 (D. Del. 1984)



                                                   6



 21-60124-rk     Doc 12      FILED 02/02/21        ENTERED 02/02/21 10:47:37      Page 6 of 7
(value depends on the facts of the case, insuring “the secured creditor receives in value

essentially what he bargained for”). To the extent that Quest contends that the value of its

collateral should be based on a liquidation approach, that approach should be rejected.

III.   CONCLUSION

       For the foregoing reasons, the Debtor respectfully request that the Motion be granted and

that the Court order the authorization of the use of cash collateral without providing Quest any

adequate protection and in the alternative, that the Court grant the Motion and deem the adequate

protection offered by the debtor sufficient to allow the Debtor to use cash that may be Quest’s

cash collateral, and any other and further relief that this Court deems just and proper.

                                                     Respectfully submitted,

                                                      /s/ Anthony J. DeGirolamo
                                                      Anthony J. DeGirolamo (0059265)
                                                      3930 Fulton Dr., Ste. 100B
                                                      Canton, Ohio 44718
                                                      Telephone: (330) 305-9700
                                                      Facsimile: (330) 305-9713
                                                      E-mail: tony@ajdlaw7-11.com


                                                     PROPOSED COUNSEL FOR THE DEBTOR
                                                     AND DEBTOR IN POSSESSION




                                                 7



 21-60124-rk     Doc 12     FILED 02/02/21       ENTERED 02/02/21 10:47:37            Page 7 of 7
